Title: To James Madison from Joseph Jones, 30 October 1783
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Spring Hill 30th. Octr. 1783
After two or three interruptions on the road by rainy weather I arrived here the 23d. tolerably well two days after Mr. Hardy and Monroe called on me in their way to Philadelphia by whom you will receive this. they hope to find Congress in the City by the time they get up but by your communication received by the Post this week I gave them little encouragmt. to be so happily situated. It gives me concern to find such indirect methods practiced to carry points, and though in the end George Town should be solely established the seat of Congress, instead of their alternate residence much as I prefer that place I shod. not be very well pleased with the manner of it being accomplished.
Although the conduct of Congress with respect to the western Country may call forth the resentment of some of the legislature of Virginia, yet I trust there will be a sufficient number to close with the terms transmitted by Congress and thereby terminate the disagreeable and dangerous controversy so warmly supported by some of the States agt. ours on the Right to that Country. my endeavours to procure its passage shall not be wanting as I consider the ground on which the cession is now placed beneficial to the State and by proper management may prove very much so to the U States.
From the Temper of the Eastern States with respect to the commutation, if nothing else operated with them, I entertained very slender hopes of their adopting the plan of Congress. the rejection of it by Massachusetts was no more than I expected as well on that account as from some other motives, that are sufficiently known to you. Have they laid Taxes to pay their quota of the national debt by any other mode than the one recommended? or have they in fact refused the Comr. appointed to settle the public accounts permission to proceed upon that Business? Notwithstanding these obstacles I still wish Virga to agree to the proposition and hope to find the legislature disposed to do so. I set off in a few days for Richmond. Company has hitherto prevented me since my arrival from packing[?] up the things you desired and sending them to Mr. Maury. It shall be done before I leave home. Mr. Jefferson must be with you as the Gentl. here inform me he had gone on the upper road. remember me respectfully to him and all inquiring friends, particularly to the good Lady of the House and Mrs. Trist, if she is still with you. tell her Joe says he remembers & thanks her for the sword she was so kind as to send him. the vessell on board which I put my things is not yet arrived I fear she was out in the storm that happened the Saturday night and sunday morning after I left you. very truly I am
Yr. friend
Jos: Jones
